DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 11/12/2021. Claims 1, 13 and 18 are independent claims. Claims 1-18 have been examined and rejected in the current patent application. 

Specification
The amendments to the abstract of the disclosure, submitted by the Applicant(s) on 11/12/2021, have been approved by the Office, and the objection to the abstract of the disclosure is withdrawn. 

Claim Objections
Claims 12 is objected to because of the following informalities: 
Regarding dependent claim 12, claim 12 has been amended to recite as a dependent claim from the independent claim 1. However, dependent claim 12 is missing a transitional phrase. The Office suggests to amend the claim to include a transitional phrase (e.g. wherein or further comprising). Although, appropriate correction is required; no new matter should be added.



Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.    
Dependent claim 12 has been amended to recite “performed by a processor executing instructions stored in a non-transitory computer-readable storage medium”. It is unclear what exactly is being performed by a processor executing instructions stored in a non-transitory computer-readable storage medium. For the solely purpose of prior art analysis, Examiner has interpreted the claim limitation to recite as the following “a processor executing instructions stored in a non-transitory computer-readable storage medium”. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (US 2019/0353751 A1, hereinafter Raphaeli). 

Regarding independent claim(s) 1, Klotzbuecher discloses a method for determining a state of an object, the method comprising: transmitting a signal using a determined signal transmission order of transmission antennas (reads on Para 0047-0048 and Fig. 1-2 & 10, the vehicle radar system 3 includes transceiver arrangement 52 that in turn includes a transmitter arrangement 8 which in turn includes a signal generator 9 that is arranged to generate FMCW (Frequency Modulated Continuous Wave) chirp signals of a previously known kind, a chirp signal being in the form of a continuous sinusoid where the frequency varies from a first low frequency to a second high frequency over the course of the ramp); receiving a reflected signal with respect to the transmitted signal using reception antennas (reads on Para 0049-0050 and Fig. 1-2 & 10, the transceiver arrangement 52 further includes a receiver arrangement 11, the transmitted signals 4a, 4b are reflected at a first object 6, and the reflected signals 5a, 5b are received by the receiver arrangement 11 via the receiver antenna arrangements 13a, 13b, 13c, 13d); and determining any one or any combination of a direction of arrival (DoA) and a velocity of the object based on the first estimated phase and the second estimated phase (reads on Para 0050 and Fig. 1-2 & 10, the reflected signals 5a, 5b each have corresponding wave fronts 21a, 21b, one wave front for each reflected signals 5a, 5b being schematically indicated in FIG. 2. By detecting the phases of the received reflected signals 5a, 5b, the inclination of the wave fronts 21a, 21b may be calculated, providing an azimuth bearing angle to the object 6, in other words a direction of arrival or DOA).
Although, Klotzbuecher discloses a vehicle radar system including at least one transceiver arrangement (52) that is arranged to generate and transmit a least one FMCW chirp signal (4a, 4b) and receive reflected signals (5a, 5b) to produce a periodically updated dwell list (34) and to collect and process data in dependence of the present dwell list, (see Abstract and Fig. 1-2 & 10). 
However, Klotzbuecher does not appears to specifically disclose wherein generating virtual antennas based on an arrangement of the transmission antennas and an arrangement of the reception antennas; generating virtual signals with respect to the 
In the same field of endeavor, Raphaeli discloses wherein generating virtual antennas based on an arrangement of the transmission antennas and an arrangement of the reception antennas (reads on Para 0003, the virtual array is created by interleaving between each of the transmitter Tx and receiver Rx antenna elements such that the elements in the virtual array represent Tx-Rx pairs for each of the transmitter Tx and receiver Rx antennas in the MIMO array); generating virtual signals with respect to the virtual antennas based on the reflected signal and the virtual antennas (reads on Para 0015-0016, reflected signals 52-58 reflect off the target object 18 and are received as echoes by a receive antenna array 30 having M receive antennas 32-38. The receiver 14 is configured to process and extract information from the reflected signals or echoes that relates to the target object 18 such as, for example, its range, azimuth or azimuth angle (collectively, "azimuth"), elevation or elevation angle (collectively, "elevation"), and range rate or velocity); and calculating a first estimated phase and a second estimated phase that are different from each other based on the virtual signals (reads on Para 0016 & 0029-0031, the functions performed by receiver 14 may vary, but generally include performing various filtering, amplification, conversion and digitizing functions, as well as signal processing functions like analyzing various properties of the signals and waveforms to determine information such as phase, frequency, and amplitude). 
 vehicle radar mechanism of Klotzbuecher in order to have incorporated the vehicle MIMO radar mechanism, as disclosed by Raphaeli, into the vehicle radar mechanism of Klotzbuecher since these mechanisms are directed to vehicle radar mechanisms and by incorporating the teachings of Raphaeli into Klotzbuecher would produce a mechanism to calibrate the vehicle radar system so that more accurate target object parameters can be obtained, as disclosed by Raphaeli, (see Abstract). 

Regarding dependent claim(s) 2, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. Klotzbuecher further discloses wherein the transmitted signal is a frequency modulated continuous wave (FMCW) signal or a chirp signal (reads on Para 0153 and Fig. 1-2 & 10, Step 53: generating at least one FMCW (Frequency Modulated Continuous Wave) chirp signal 4a, 4b).

Regarding dependent claim(s) 6, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. Klotzbuecher further discloses wherein generating a plurality of transmission antenna pairs by grouping the transmission antennas into pairs (reads on Para 0048 and Fig. 1-2, the transmitter arrangement 8 further includes a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b, each transmitter antenna arrangement 10a, 10b either being constituted by one antenna element or by an array of antenna elements); determining a target transmission antenna pair having an even index or an odd index from among the (reads on Para 0048 and Fig. 1-2, the transmitter arrangement 8 further includes a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b, each transmitter antenna arrangement 10a, 10b either being constituted by one antenna element or by an array of antenna elements, and being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b); and switching a transmission order of a first transmission antenna and a second transmission antenna in the target transmission antenna pair (reads on Para 0048 and Fig. 1-2, the transmitter arrangement 8 further includes a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b, each transmitter antenna arrangement 10a, 10b either being constituted by one antenna element or by an array of antenna elements, and being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b).

Regarding dependent claim(s) 12, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. Klotzbuecher further discloses wherein wherein a processor executing instructions stored in a non-transitory computer-readable storage medium (reads on Para 0021-0022, the processor can be used to execute various types of digitally-stored instructions, such as software or firmware programs stored in memory, which enable the computer 130 to provide a wide variety of services). 

Regarding dependent claim(s) 17, the combination of Klotzbuecher and Raphaeli discloses the device as in claim 13. Raphaeli further discloses wherein a memory storing instructions that, when executed, configures the processor to determine (reads on Para 0022 & 0060 and Fig. 1, the radar control module 16 includes a processor and memory and, in some embodiments, transmitter 12 and/or receiver 14 include a processor and memory. The memory… that stores some or all of the software needed to carry out the various radio and/or signal processing functions discussed herein. Various Doppler frequency shift equations, as well as various other information, can be used to determine the elevation or azimuth of the target object through use of the beamforming image Y).

Regarding claims 13, 16 and 18, claims 13, 16 and 18 are device claims that corresponds to the method of claims 1 and 6. Therefore, claims 13, 16 and 18 are rejected for at least the same reasons as the method of claims 1 and 6.  

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (US 2019/0353751 A1, hereinafter Raphaeli) and further in view of Miyake (US 2009/0121916 A1, hereinafter Miyake). 

Regarding dependent claim(s) 3, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. However, the combination of Klotzbuecher and Raphaeli does not appears to specifically disclose wherein determining whether the object exists based on the reflected signal, wherein the first estimated phase and the second estimated phase are calculated in response to the object existing. 
(reads on Para 0053 and Fig. 3 & 6, step S130, a decision is made as to whether one or more target bodies located at respectively different ranges has been detected as a result of operation in the range detection mode (i.e., at least one value of range R of a target body has been calculated based on a delay time D)), wherein the first estimated phase and the second estimated phase are calculated in response to the object existing (reads on Para 0070-0071 and Fig. 3-6, step S220 is then executed. The direction(s) of one or target bodies located at the selected range R is/are thereby obtained from the MUSIC spectrum. The direction of that target object can then be estimated by using the direction detection mode).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli in order to have incorporated the target object detection mechanism, as disclosed by Miyake, into the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli since these mechanisms are directed to vehicle radar mechanisms and by incorporating the teachings of Miyake into Klotzbuecher and Raphaeli would produce a mechanism to detect respective directions of one or more target objects, as disclosed by Miyake, (see Abstract and Fig. 3 & 6). 

Regarding dependent claim 14, claim 14 is a device claim that corresponds to the method of dependent claim 3. Therefore, claim 14 is rejected for at least the same reasons as the method of dependent claim 3. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (US 2019/0353751 A1, hereinafter Raphaeli) in view of Miyake (US 2009/0121916 A1, hereinafter Miyake) and further in view of Fuchs et al. (US 2018/0052220 A1, hereinafter Fuchs). 

Regarding dependent claim(s) 4, the combination of Klotzbuecher, Raphaeli and Miyake discloses the method as in claims 1 and 3. However, the combination of Klotzbuecher, Raphaeli and Miyake does not appears to specifically disclose wherein performing range-Doppler processing on the reflected signal; and determining whether the object exists by applying a constant false alarm rate (CFAR) detection scheme to the range-Doppler processed reflected signal. 
In the same field of endeavor, Fuchs discloses wherein performing range-Doppler processing on the reflected signal (reads on Para 0040 and Fig. 3-5, the final output of FARDC unit 322 is a complete RDM including all detected signals from each iteration. The resulting RDM is then sent to a detection processing unit 326 to detect, recognize and/or track the target); and determining whether the object exists by applying a constant false alarm rate (CFAR) detection scheme to the range-Doppler processed reflected signal (reads on Para 0045 and Fig. 3-5, the resulting final RDM may be displayed on a display screen or more typically may be input to additional radar functional modules to detect and track individual targets. For example, a constant false alarm rate (CFAR) process may be used to set a target detection threshold applied to the RDM. Bins (cells) in the RDM, the values of which exceed this threshold, would be deemed to correspond to target detections).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the vehicle MIMO radar mechanism of Klotzbuecher, Raphaeli and Miyake in order to have incorporated the target detection mechanism, as disclosed by Fuchs, into the vehicle MIMO radar mechanism of Klotzbuecher, Raphaeli and Miyake since these mechanisms are directed to target object detection mechanisms and by incorporating the teachings of Fuchs into Klotzbuecher, Raphaeli and Miyake would produce a mechanism for detecting targets using a range-Doppler map (ROM) of a plurality of radar return signals, as disclosed by Fuchs, (see Abstract and Fig. 3). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (US 2019/0353751 A1, hereinafter Raphaeli) and further in view of Choi et al. (US 2015/0229033 A1, hereinafter Choi).  

Regarding dependent claim(s) 5, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. However, the combination of Klotzbuecher and Raphaeli does not appears to specifically disclose wherein arranging the virtual antennas based on a distance between the respective transmission antennas and a distance between the respective reception antennas; and generating the virtual antennas based on the arranged virtual antennas. 
(reads on Para 0023-0024 & 0096 and Fig. 1-2 & 8, a virtual reception antenna forming unit 830 configured to perform a control such that a plurality of virtual reception antennas is formed in an reception antenna according to an arrangement structure of the plurality of transmission antennas and the plurality of reception antenna. The plurality of transmission antennas al, a2, ... are arranged at a predetermined interval (transmission antenna interval), and the plurality of reception antennas Al, A2, ... are also arranged at a predetermined interval (reception antenna interval)); and generating the virtual antennas based on the arranged virtual antennas (reads on Para 0023-0024 & 0096 and Fig. 1-2 & 8, a virtual reception antenna forming unit 830 configured to perform a control such that a plurality of virtual reception antennas is formed in an reception antenna according to an arrangement structure of the plurality of transmission antennas and the plurality of reception antenna).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli in order to have incorporated the virtual reception antenna forming mechanism, as disclosed by Choi, into the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli since these mechanisms are directed to radar mechanisms and by incorporating the teachings of Choi into Klotzbuecher and Raphaeli would produce a mechanism to include an antenna arrangement structure 

Regarding dependent claim 15, claim 15 is a device claim that corresponds to the method of dependent claim 5. Therefore, claim 15 is rejected for at least the same reasons as the method of dependent claim 5. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (US 2019/0353751 A1, hereinafter Raphaeli) and further in view of Remez et al. (US 2011/0304508 A1, hereinafter Remez). 

Regarding dependent claim(s) 9, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. However, the combination of Klotzbuecher and Raphaeli does not appears to specifically disclose wherein the DoA of the object is based on a sum of the first estimated phase and the second estimated phase. 
In the same field of endeavor, Remez discloses wherein the DoA of the object is based on a sum of the first estimated phase and the second estimated phase (reads on Para 0135-0143 and Fig. 9-10, finding DOA of arriving signals and calculating an elevation contribution “B” of the arriving signal by summing up the first phase difference and the second phase difference and dividing the result by two: BDoA=½x(Delta1 +Delta2 ) 57).
 vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli in order to have incorporated the DOA estimation mechanism, as disclosed by Remez, into the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli since these mechanisms are directed to signal processing mechanisms and by incorporating the teachings of Remez into Klotzbuecher and Raphaeli would produce a mechanism for estimating the DOA of arriving signals, as disclosed by Remez, (see Abstract).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzbuecher et al. (US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (US 2019/0353751 A1, hereinafter Raphaeli) and further in view of Bialer (US 2018/0128916 A1, hereinafter Bialer). 

Regarding dependent claim(s) 10, the combination of Klotzbuecher and Raphaeli discloses the method as in claim 1. However, the combination of Klotzbuecher and Raphaeli does not appears to specifically disclose wherein the velocity of the object is based on a subtraction of the first estimated phase and the second estimated phase. 
In the same field of endeavor, Bialer discloses wherein the velocity of the object is based on a subtraction of the first estimated phase and the second estimated phase (reads on Para 0004-0006, estimating a target velocity from a radar echo comprising receiving a first radar echo and a second radar echo, estimating a Doppler frequency in response to a phase difference between the first radar echo and the second radar echo to generate an estimated Doppler frequency, estimate the angle of arrival at the estimated Doppler frequency to generate an estimated angle of arrival, estimate the target velocity in response to the estimated angle of arrival to generate an estimated target velocity).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli in order to have incorporated the vehicle MIMO radar mechanism, as disclosed by Bialer, into the vehicle MIMO radar mechanism of Klotzbuecher and Raphaeli since these mechanisms are directed to vehicle MIMO radar mechanisms and by incorporating the teachings of Bialer into Klotzbuecher and Raphaeli would produce a mechanism to generate a refined estimated Doppler frequency, refined estimated angle of arrival and refined estimated target velocity, as disclosed by Bialer, (see Abstract). 

Regarding dependent claim(s) 11, the combination of Klotzbuecher, Raphaeli and Bialer discloses the method as in claims 1 and 10. Bialer further discloses wherein the determining of the velocity of the object comprises: calculating an amount of a Doppler frequency shift based on the subtraction of the first estimated phase and the second estimated phase (reads on Para 0004-0006, estimating a Doppler frequency in response to a phase difference between the first radar echo and the second radar echo to generate an estimated Doppler frequency); and calculating the velocity of the object based on the amount of the Doppler frequency shift (reads on Para 0004-0006, estimating a Doppler frequency in response to a phase difference between the first radar echo and the second radar echo to generate an estimated Doppler frequency, estimate the angle of arrival at the estimated Doppler frequency to generate an estimated angle of arrival, estimate the target velocity in response to the estimated angle of arrival to generate an estimated target velocity). 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 12 and 14.  
Regarding independent claim 1, the Applicant(s) alleges that the combination of Klotzbuecher et al. (Pub No. US 2018/0136324 A1, Klotzbuecher) in view of Raphaeli et al. (Pub No. US 2019/0353751 A1, hereinafter Raphaeli) does not discloses or suggests “...generating virtual signals with respect to the virtual antennas based on the reflected signal and the virtual antennas; and calculating a first estimated phase and a second estimated phase that are different from each other based on the virtual signals…”. 
Contrary to Applicant’s arguments, Klotzbuecher discloses a vehicle radar system that includes at least one transceiver arrangement arranged to generate, transmit a least one FMCW (Frequency Modulated Continuous Wave) chirp signal and to receive reflected signals, (see Abstract and Fig. 1-2 & 10). Klotzbuecher further discloses a method for the vehicle radar system, where the method includes: Step 59: Converting the IF signals 14 to digital signals 22 (generating virtual signals with respect to the antennas based on the reflected signal and the antennas), (see Para 0116-0126 and Fig. 10), and the vehicle radar system 3 is arranged to provide azimuth angles of (calculating a first estimated phase and a second estimated phase that are different from each other based on the virtual signals), (see Para 0046 & 0050 and Fig. 1). 
In the same field of endeavor related to vehicle radar mechanisms, Raphaeli discloses a vehicle radar and calibration mechanism to calibrate the vehicle radar system so that more accurate target object parameters can be obtained and target object parameters can be calculated with improved accuracy, (see Abstract and Fig. 1). Raphaeli further discloses reflected signals 52-58 reflect off the target object 18 and are received as echoes by a receive antenna array 30 having M receive antennas 32-38 in a virtual antenna array having MxN virtual receiver elements and the receiver 14 is configured to process and extract information from the reflected signals or echoes that relates to the target object 18 such as, for example, its range, azimuth or azimuth angle (collectively, "azimuth"), elevation or elevation angle (collectively, "elevation"), and range rate or velocity (generating virtual signals with respect to the virtual antennas based on the reflected signal and the virtual antennas), and the functions performed by receiver 14 may vary, but generally include performing various filtering, amplification, conversion and digitizing functions, as well as signal processing functions like analyzing various properties of the signals and waveforms to determine information such as phase, frequency, and amplitude (calculating a first estimated phase and a second estimated phase that are different from each other based on the virtual signals), (see Para 0015-0016). 

Thus, an ordinary skill in art would have been motivated to combine the vehicle radar mechanism of Klotzbuecher and the vehicle radar including the virtual antenna array mechanism of Raphaeli since both of these mechanisms are directed to vehicle radar mechanisms and by incorporating the teachings of Raphaeli into Klotzbuecher would produce a mechanism, by combining prior art elements according to known methods to yield predictable results, for obtaining more accurate target object parameters, as disclosed by Raphaeli, (see Abstract). 
Consequently, and given the broadest, most reasonable interpretation of the claim language, Klotzbuecher in view of Raphaeli are considered to teach independent claim 1. 
Similar arguments have been presented for independent claims 13 and 18 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant(s) states that dependent claims 2-6, 9-12 and 14-17 recites all the limitations of the independent claims 1 and 13, and thus, are allowable in view of the 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648